DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzenbaw et al. US 2015/0059627 A1 in view of Stehling et al. US 2008/0047475 A1.
	With respect to claims 1, 8 and 19, Kinzenbaw et al. US 2015/0059627 A1 discloses a seed drill planter and metering system, at least one toolbar; a plurality of row units spaced along the at least one toolbar, each of the plurality of row units comprising a metering member (Figure 1), the metering system comprising: 
a seed meter comprising a housing and a metering member within the housing (Paragraph [0100]), the housing comprising a seed chute 60; 

a seed sensor positioned at the seed chute of the housing to monitor movement of seed therein (Paragraph [0167]); and 
a seed shoe (Figure 3) operatively connected to the seed meter housing for creating a furrow in which seed from the seed meter is directed for planting.
With regard to dependent claim 2, Kinzenbaw et al. US 2015/0059627 A1 teach a singulation member in the seed meter housing and positioned to singulate seed associated with a seed disk of the metering  member (Paragraph [0107]).
With regard to dependent claims 3-7 and 14-18, Kinzenbaw et al. US 2015/0059627 A1 teach the metering member comprises: a brush meter; a vacuum meter; a positive pressure meter; or a finger meter       (Paragraph [0106]).
With regard to dependent claim 9, Kinzenbaw et al. US 2015/0059627 A1 teach that each of the row units further comprise a furrow opener for opening a furrow to receive the dispensed seed, and a  furrow closer to close the furrow after the seed is positioned therein (Figure 3).
With regard to dependent claims 10 and 20, Kinzenbaw et al. US 2015/0059627 A1 teach that each of the row units further comprise a seed tube 65 connected to a seed chute 60 of the metering member, wherein seed is passed from the seed chute to the seed tube and towards the furrow.
With regard to dependent claim 11, Kinzenbaw et al. US 2015/0059627 A1 teach that each of the row units further  comprise a seed shoe (Figure 3).

With regard to dependent claim 13, Kinzenbaw et al. US 2015/0059627 A1 teach that the plurality of row units are positioned adjacent tillage members that are spaced on the at least one toolbar (Figure  1).
The claims distinguish over Kinzenbaw et al. US 2015/0059627 A1 in requiring the motor to be an electric motor (electrically driven).
Stehling et al. US 2008/0047475 A1 disclose an electric drive motor to be operatively attached to each respective seed meter such that the electric drive motor for each seed meter moves with the seed meter (as required in claim 1).
Stehling et al. 2008/047475 A1 disclose in paragraph [0106], [0107], [0109] “stepper motors” 811 which are necessarily electric for driving seed metering plates of seed metering systems 806.
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the invention to have utilized the specific structure set forth in Stehling et al. 2008/047475 A1 in the implement of Kinzenbaw et al. US 2015/0059627 A1 for greater versatility in use and operation and for economy in manufacture.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carolan US 2005/0140327 A1 discloses “electric motors, and in particular stepper motors” in lines 3 and 4 of paragraph [0002].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 10, 2021